                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 10, 2019
                            UNITED STATES DISTRICT COURT                           David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

ANDREA GARCIA,                               §
                                             §
       Plaintiff,                            §
VS.                                          §    CIVIL ACTION NO. 1:19-CV-113
                                             §
METROPOLITAN LIFE INSURANCE, et al.,         §
                                             §
       Defendants.                           §
                                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On August 16, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 8) recommending that Plaintiff Andrea Garcia’s Motion to Remand

(Doc. 5) should be denied. No party objected to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

       ORDERED that Plaintiff’s Motion to Remand (Doc. 5) is DENIED.

       SIGNED this 10th day of September, 2019.


                                             _________________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




1/1
